                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  LORING JUSTICE, individually and as               )
  Next of Friend of N.N./N.J., a minor,             )
                                                    )
         Plaintiff,                                 )
                                                    )       No.: 3:19-CV-185
  v.                                                )
                                                    )       Judge Curtis L. Collier
  MARTHA MEARES, PAUL DILLARD,                      )       Magistrate Judge Debra C. Poplin
  MEARES AND DILLARD, and MEARES                    )
  AND ASSOCIATES,                                   )
                                                    )
         Defendants.                                )

                                       MEMORANDUM

         Before the Court is a motion for judgment on the pleadings by Defendants Martha Meares,

  Paul Dillard, Meares & Dillard, and Meares & Associates (collectively, “Defendants”). (Doc. 59.)

  Plaintiff Loring Justice has responded in opposition (Doc. 63), and Defendants have filed a reply

  (Doc. 64). For the reasons below, the Court will GRANT Defendants’ motion (Doc. 59).

  I.     BACKGROUND

         The following summary of the facts accepts all factual allegations in Plaintiff’s Amended

  Complaint (Doc. 46) as true. See Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009).

         Plaintiff and Kim Nelson have a son, “N,” together. Plaintiff and Nelson have been in

  litigation in state court over custody and visitation of N since at least 2004. This case arises from

  the alleged conduct of Nelson and her three attorneys—David Valone, Martha Meares, and Paul

  Dillard—during the dispute.




Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 1 of 30 PageID #: 1162
           A.     The State-Court Custody Dispute

           The most recent state-court custody case between Plaintiff and Nelson began in or around

  2012. At the start of the dispute, Nelson was the Clerk of the Circuit and Juvenile Courts of Roane

  County.

           On or about August 23, 2013, Valone filed an emergency petition for an injunction on

  Nelson’s behalf. The petition claimed Plaintiff represented a danger to N unless Plaintiff’s

  parenting time was on a strictly supervised basis. On September 3, 2013, the state court granted

  the emergency petition orally at a hearing on the motion and subsequently issued a written order

  on September 13, 2013. On September 24, 2013, the state court granted permission for Plaintiff

  to file an interlocutory appeal of the petition. The court asked Plaintiff to file a proposed order

  and statement of reasons to that effect, which he did. The judge later rejected Plaintiff’s proposed

  order.

           In 2014, a condition was imposed on Plaintiff that required him to see a family therapist in

  order to see N on an unsupervised basis. A state-court judge gave Nelson the sole authority to

  choose the family therapist for Plaintiff to see, and the court appointed Dr. Nancy Brown at

  Nelson’s request. Nelson later opposed Dr. Brown’s appointment, and Dr. Brown was eventually

  dismissed. Dr. Brown testified that Valone told her to not express opinions in favor of Plaintiff or

  against Nelson and that she should not say anything to antagonize the judge. Meares allegedly

  threatened Dr. Brown in an attempt to influence her testimony. The subsequent therapist, also

  chosen by Nelson, was Dr. Thomas Hanaway, but he likewise left the case after some time. Dr.

  Hanaway later indicated he left because he was afraid of angering Nelson and was intimidated by

  Valone and Meares.




                                                    2

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 2 of 30 PageID #: 1163
         The custody dispute was scheduled for trial in August 2016, and the parties engaged in

  settlement negotiations until the hours leading up to trial. During those negotiations, Defendants

  offered Plaintiff unsupervised parenting time with N. Additionally, Defendants allegedly offered

  Plaintiff even more unsupervised parenting time if he paid them $400,000. Plaintiff agreed. A

  proposed settlement order incorporated the agreed-upon terms, describing the $400,000 as

  $200,000 for attorney fees and $200,000 in child-support arrearages. At that time, no child-support

  arrearages were outstanding. The trial was postponed due to the settlement negotiations. On

  August 14, 2016, at Defendants’ request, Plaintiff furnished a $200,000 cashier’s check to see N

  unsupervised. Plaintiff was able to see N unsupervised for a short time until the settlement

  negotiations broke down.

         The case went to trial in early 2017. Defendants maintained that Plaintiff should not be

  permitted to have unsupervised parenting time with N. Specifically, on February 21, 2017, Nelson

  testified that she never felt comfortable enough to allow Plaintiff unsupervised parenting time with

  N. This testimony conflicted with both the previous offer of unsupervised parenting time and the

  terms of the proposed settlement order.

         On the last day of trial, March 29, 2017, Defendants submitted affidavits in support of a

  request for attorney fees. The affidavits allegedly conflicted with prior testimony as to the amount

  of attorney fees Nelson had accumulated at that time and included duplicative entries and entries

  for work not directly related to the dispute. On April 11, 2017, the court found Nelson had accrued

  $375,000 in attorney fees. In May 2017, Defendants moved for discretionary costs. However, the

  requested costs included costs not recoverable under Tennessee law. Nelson also was awarded

  appellate attorney fees. In support of those fees, Defendants submitted documentation that

  included duplications and fees for non-existent filings.



                                                   3

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 3 of 30 PageID #: 1164
         On October 18, 2019, the state court issued a sanctions order against Plaintiff. On or about

  November 19, 2019, Plaintiff filed a motion to alter or amend the sanctions order under the

  Tennessee Rules of Civil Procedure, explaining that the sanctions were improperly imposed.

  Before the sanctions order became final, Defendants used the order to file a lien against Plaintiff’s

  real property in Knoxville, Tennessee. On January 13, 2020, the state court granted Plaintiff’s

  motion to alter or amend and removed all sanctions against Plaintiff.

         B.      Procedural History

         On May 21, 2019, Plaintiff filed this lawsuit against Nelson, Valone, the Law Office of

  David Valone, and Defendants. (Doc. 1.) On February 19, 2020, upon Plaintiff’s request, the

  Court granted Plaintiff leave to file an amended complaint. (Doc. 45.) The Amended Complaint

  asserts twelve counts: (1) extortion, attempted extortion, and conspiracy to commit extortion;

  (2) intentional infliction of emotional distress; (3) tortious and attempted interference with parental

  rights; (4) civil conspiracy; (5) coercion, duress, or undue influence; (6) abuse of process and

  conspiracy to abuse process; (7) fraud and conspiracy to commit fraud; (8) blackmail and

  conspiracy to commit blackmail; (9) civil remedies under the Racketeer Influenced and Corrupt

  Organizations Act (“RICO”)1; (10) violation of civil rights under 42 U.S.C. § 1983;

  (11) conspiracy to interfere with civil rights under 42 U.S.C § 1985(2); and (12) conspiracy to

  interfere with civil rights under 42 U.S.C. § 1985(3). (Doc. 46.)

         On November 24, 2020, the Court dismissed Plaintiff’s claims against Nelson, Valone, and

  the Law Office of David Valone pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

  (Docs. 56, 57.) As a result, Plaintiff’s only remaining claims are against Defendants.




         1
           The Court previously ordered Plaintiff to file a case statement for the fraud predicate
  offenses alleged under RICO (Doc. 35), with which Plaintiff complied (Doc. 37).
                                                    4

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 4 of 30 PageID #: 1165
         Defendants move for a judgment on the pleadings pursuant to Rule 12(c) of the Federal

  Rules of Civil Procedure on four grounds.2 (Doc. 59.) First, Defendants argue the claims against

  them should be dismissed under the Rooker-Feldman doctrine because the case is a collateral

  attack on a state-court judgment. (Doc. 60 at 19–22.) Second, they argue Rule 408 of the Federal

  Rules of Evidence (“Rule 408”) bars Plaintiff’s claims arising from the custody dispute’s

  settlement discussions. (Id. at 23–24.) Third, Defendants contend the claims against them should

  be dismissed based on the litigation privilege, which protects the conduct of attorneys acting within

  the scope of their representation. (Id. at 22–23.) Fourth, they assert Plaintiff’s claims should be

  dismissed for failure to state a claim for relief. (See generally id.)

         Plaintiff has filed a response in opposition to Defendants’ motion. (Doc. 63.) Plaintiff

  asserts the Rooker-Feldman doctrine does not apply because Plaintiff is neither appealing nor

  asking the Court to enjoin the enforcement of the state court’s decision. (Id. at 21–22.) He also

  argues Rule 408 does not bar his claims because it does not protect extortionate threats. (Id. at 16–

  19.) Plaintiff also asserts Defendants are not protected by the litigation privilege. (Id. at 4–5, 9–

  12.) Finally, Plaintiff explains how he has stated a claim upon which relief can be granted for each

  claim against Defendants.3 (See generally id.)




         2
           Defendants also argue Plaintiff has failed to state any claim against Dillard, as the factual
  allegations against him are vague. (Doc. 60 at 17–18.) In the interest of efficiency, the Court will
  address whether Plaintiff has stated any claim for relief against Defendants collectively and, if any
  claims remain thereafter, will consider individual allegations against Dillard.
         3
          Plaintiff also argues Defendants had independent duties to him. (Doc. 63 at 12–15.)
  However, it is unclear to which claims this argument refers to or relates, and the existence of
  independent duties is not an element of any of Plaintiff’s claims.
                                                     5

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 5 of 30 PageID #: 1166
  II.     STANDARD OF REVIEW

          Under Federal Rule of Civil Procedure 12(c), a party may move for a judgment on the

  pleadings after the pleadings are closed, but early enough not to delay trial. The standard of review

  for a motion on the pleadings is the same standard applied in a motion to dismiss under Federal

  Rule of Civil Procedure 12(b). Sensations, Inc. v. City of Grand Rapids, 526 F.3d 291, 295 (6th

  Cir. 2008). A court must construe the complaint in the light most favorable to the plaintiff and

  accept all factual allegations as true. Coley v. Lucas Cnty, Ohio, 799 F.3d 530, 537 (6th Cir. 2015).

  In addition, all ambiguities must be resolved in the plaintiff’s favor. Carter by Carter v. Cornwell,

  983 F.2d 52, 54 (6th Cir. 1993) (citing Jackson v. Richards Med. Co., 961 F.2d 575, 577 (6th Cir.

  1992)). Bare legal conclusions, however, need not be accepted as true. See Papasan v. Allain,

  478 U.S. 265, 286 (1986).

          The defendant bears the burden of showing that the complaint has not stated a claim for

  relief. Coley, 799 F.3d at 537. To survive a motion on the pleadings, a complaint must present

  sufficient facts which, if true, “state a claim to relief that is plausible on its face.” Bell Atl. Corp.

  v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face when there are sufficient

  facts to “allow[] the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In determining whether the

  complaint satisfies facial probability, a court must “draw on its judicial experience and common

  sense.” See id. at 679.

  III.    DISCUSSION

          The Court first will address Defendants’ arguments for blanket dismissal of Plaintiff’s

  claims concerning the Rooker-Feldman doctrine, Rule 408, and the litigation privilege. The Court

  then will analyze Plaintiff’s individual causes of action.



                                                     6

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 6 of 30 PageID #: 1167
         A.      Rooker-Feldman Doctrine

         The Rooker-Feldman doctrine arises from two Supreme Court cases: Rooker v. Fidelity

  Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S.

  462 (1983). In Rooker, the Supreme Court agreed with a federal court’s decision to decline to

  exercise jurisdiction over a petition requesting a state-court judgment be declared null and void.

  263 U.S. at 414–15. The Supreme Court explained:

         [I]t was the province and duty of the state courts to decide [the constitutional
         questions]; and their decision, whether right or wrong, was an exercise of
         jurisdiction. If the decision was wrong, that did not make the judgment void, but
         merely left it open to reversal or modification in an appropriate and timely appellate
         proceeding.
         ...
         [N]o court of the United States other than this court could entertain a proceeding to
         reverse or modify the judgment for errors of that character.

  Id. at 415–16. In Feldman, a district court had declined to review a state court’s decision on bar-

  admission matters. 460 U.S. at 463. The Supreme Court agreed with the district court’s

  interpretation of its jurisdictional reach, finding “the United States District Court is without

  authority to review final determinations of the District of Columbia Court of Appeals in judicial

  proceedings.” See id. at 476.

         Together, Rooker and Feldman stand for the proposition that federal district courts cannot

  review claims “brought by state-court losers complaining of injuries caused by state-court

  judgments rendered before the district court proceedings commenced . . . .” Exxon Mobil Corp. v.

  Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see also In re Sun Valley Foods Co., 801 F.2d

  186, 189 (6th Cir. 1986) (internal quotations omitted) (“A United States district court has no

  authority to review final judgments of a state court in judicial proceedings. . . . This is true, even

  though the state court judgment may have been erroneous.”).             To determine whether the

  Rooker-Feldman doctrine applies, a court must look to “the source of the injury” alleged.

                                                    7

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 7 of 30 PageID #: 1168
  McCormick v. Braverman, 451 F.3d 382, 393 (6th Cir. 2006). “If the source of the injury is the

  state court decision, then the Rooker-Feldman doctrine would prevent the district court from

  asserting jurisdiction. If there is some other source of injury, such as a third party’s actions, then

  the plaintiff asserts an independent claim.” Id.

         Defendants argue Plaintiff’s claims hinge on the decisions of the Tennessee state courts

  and essentially seek to revisit those decisions, thereby triggering the Rooker-Feldman doctrine.

  (Doc. 60 at 19–22.) In response, Plaintiff asserts the doctrine does not apply because his claims

  do not implicate the merits of the state courts’ decisions, but rather the conduct and proceedings

  leading to those decisions. (Doc. 63 at 21–22.)

         Plaintiff’s allegations are based on Defendants’ conduct during the state-court dispute.

  Plaintiff does not ask the Court to evaluate or reverse the decisions of the state court. Rather,

  Plaintiff alleges Defendants engaged in a course of conduct during those state proceedings that

  give rise to his claims in this case. As a result, the source of the injury is not the state-court

  decision, but rather Defendants’ actions during the state-court proceedings.                Thus, the

  Rooker-Feldman doctrine does not bar the Court from deciding this matter.

         B.      Federal Rule of Evidence 408

         Rule 408 prohibits parties from seeking “to prove or disprove the validity or amount of a

  disputed claim or to impeach by a prior inconsistent statement or a contradiction” by offering

  evidence of

         (1) furnishing, promising, or offering – or accepting, promising to accept, or
         offering to accept – a valuable consideration in compromising or attempting to
         compromise the claim; and (2) conduct or a statement made during compromise
         negotiations about the claim — except when offered in a criminal case and when
         the negotiations related to a claim by a public office in the exercise of its regulatory,
         investigative, or enforcement authority.




                                                     8

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 8 of 30 PageID #: 1169
  Fed. R. Evid. 408(a). However, evidence does not violate Rule 408 if offered for another purpose,

  “such as proving a witness’s bias or prejudice, negating a contention of undue delay, or proving

  an effort to obstruct a criminal investigation or prosecution.” Fed. R. Evid. 408(b). Likewise,

  Rule 408 does not shield wrongful acts committed during compromise negotiations simply because

  they occur during negotiations. See Uforma/Shelby Bus. Forms, Inc. v. N.L.R.B., 111 F.3d 1284,

  1293–94 (6th Cir. 1997). “Evidence of the compromise of a claim different than the claim

  currently in dispute therefore is admissible unless ‘the compromise evidence requires an inference

  as to the offeror’s belief concerning the validity or invalidity of the compromised claim.’” Id. at

  1294 (alteration omitted) (quoting 23 Charles Alan Wright & Kenneth W. Graham, Jr., Federal

  Practice and Procedure: Evidence § 5308 (1st ed. 1980)).

         Defendants contend offers of settlement or compromise are not admissible on issues of

  liability under Rule 408 and therefore cannot serve as the bases for several of Plaintiff’s claims.

  (Doc. 60 at 23–24.) In response, Plaintiff claims extortionate threats during negotiations are not

  protected under Rule 408, making Defendants’ statements admissible for their offered purpose.

  (Doc. 63 at 4, 22–25.)

         The statements at issue are those of Defendants during settlement negotiations in the

  state-custody dispute. Specifically, Plaintiff alleges Defendants offered Plaintiff unsupervised

  parenting time with N if Plaintiff paid $400,000. Plaintiff argues these statements demonstrate

  extortion, among other legal wrongs. As a result, Plaintiff’s allegations do not require an inference

  as to the parties’ beliefs regarding the validity or invalidity of their claims in the custody dispute.

  See Uforma, 111 F.3d at 1294. Thus, Rule 408 does not bar Plaintiff’s claims arising from

  settlement negotiations in the child-custody dispute.




                                                    9

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 9 of 30 PageID #: 1170
          C.      Litigation Privilege

          The litigation privilege under Tennessee law provides absolute immunity from suit for

   attorneys’ defamatory communications during litigation and certain communications before

   litigation. Simpson Strong-Tie Co., Inc. v. Stewart, Estes & Donnell, 232 S.W.3d 18, 26–27 (Tenn.

   2007). Traditionally, the Tennessee Supreme Court has recognized the litigation privilege only in

   defamation suits. See id. at 24–25. However, other courts in Tennessee have recognized the

   litigation privilege beyond the defamation context. See Unarco Material Handling, Inc. v.

   Liberato, 317 S.W.3d 227, 238–39 (Tenn. Ct. App. 2010) (applying litigation privilege to claim

   of intentional interference with contract); McWilliams v. Noel, No. 12-3089-JDT-dkv, 2013 WL

   5409887, at *9–10 (W.D. Tenn. Sept. 25, 2013) (applying Tennessee litigation privilege to

   allegations of due-process violations); Rajapakse v. Baker Donelson Bearman Caldwell &

   Berkowitz, P.C., No. 13-2328-JDT-DKV, 2013 WL 3992523, at *10 (W.D. Tenn. Aug. 5, 2013)

   (applying Tennessee litigation privilege to state-law claims).

          The Court need not determine whether the litigation privilege extends to the claims asserted

   in this case because, regardless, the litigation privilege does not apply if the attorney engaged in

   wrongful conduct. See Simpson Strong-Tie Co., 232 S.W.3d at 24 (holding the litigation privilege

   requires “the attorney act[ed] in good faith”); Uncarco, 317 S.W.3d at 238 (holding, as to a claim

   of tortious interference with contract, “the conduct [of an attorney] shall not be privileged if the

   attorney employed wrongful means”); Pagliara v. Johnson Barton Proctor & Rose, LLP, No. 3:10-

   cv-679, 2010 WL 3940993, at *9 (M.D. Tenn. Oct. 6, 2010) (discussing Uncarco’s holding as

   “limit[ing] the [litigation] privilege to situations in which a lawyer did not employ ‘wrongful

   means,’ including fraud”). Here, Plaintiff argues Defendants are not entitled to the litigation

   privilege because their conduct involved extortionate acts, abuse of process, and other wrongs.



                                                   10

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 10 of 30 PageID #: 1171
   (Doc. 63 at 4.) Specifically, Plaintiff has alleged Defendants sought payment for fees and costs

   Plaintiff did not owe. (Doc. 46 ¶¶ 176, 182, 184, 194.) Further, Plaintiff’s Amended Complaint

   includes an allegation of Meares’s coercion of a witness. (Id. ¶ 165.) Any of these acts, if true,

   would constitute wrongful conduct. See Uncarco, 317 S.W.3d at 238 (“In this context, wrongful

   means includes, inter alia, fraud, trespass, threats, violence, or other criminal conduct.”).

   Accordingly, while Plaintiff’s allegations against Defendants involve and are directly related to

   their conduct as Nelson’s attorneys, Plaintiff has plausibly alleged they engaged in wrongful

   conduct.4 Thus, the litigation privilege does not shield Defendants from liability.

          Having considered Defendants’ broader arguments for dismissal, the Court next considers

   whether Plaintiff’s specific causes of action state claims on which relief can be granted. The Court

   begins with Plaintiff’s federal causes of action and then considers Plaintiff’s state-law claims.

          D.      Civil Rico Claims

          RICO criminalizes conducting business through a pattern of racketeering activities and

   provides a civil cause of action for individuals injured by racketeering activity. 18 U.S.C. §§ 1962,

   1964. While RICO “is a criminal statute, an injured party can bring a civil RICO claim against

   parties who violate any subsection of § 1962.” Courser v. Mich. H.R., 831 F. App’x 161, 185 (6th

   Cir. 2020).

          Plaintiff has asserted RICO claims under both § 1962(c), which addresses a pattern of

   racketeering activity, and § 1962(d), which addresses a RICO conspiracy. (Doc 46 ¶¶ 395–510;

   see also Doc. 37.) The Court will consider the two subsections in turn.




          4
             Broad allegations of Defendants’ wrongful conduct, while sufficient to overcome the
   litigation privilege, do not necessarily state plausible claims as to Plaintiff’s individual causes of
   action for extortion, abuse of process, blackmail, coercion, and fraud as discussed further below.
                                                    11

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 11 of 30 PageID #: 1172
                  1.      18 U.S.C. § 1962(c)

          Section 1962(c) of RICO makes it unlawful “for any person employed by or associated

   with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

   conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

   pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. § 1962(c). To state a

   claim under § 1962(c), a plaintiff must plausibly allege “(1) conduct (2) of an enterprise (3) through

   a pattern (4) of racketeering activity.” Moon v. Harrison Piping Supply, 465 F.3d 719, 723 (6th

   Cir. 2006) (quoting Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 496 (1985)).

          Defendants argue Plaintiff has failed to state a claim under § 1962(c) because he has not

   alleged sufficient predicates acts to demonstrate a pattern of racketeering activity. (Doc. 60 at 11–

   13.) The Court agrees.5

          To show a pattern of racketeering activity, a plaintiff must allege an enterprise engaged in

   at least two predicate acts of racketeering activity. Moon, 465 F.3d at 723. “Racketeering activity”

   is defined by 18 U.S.C. § 1961(1), and it is an exclusive list of the acts constituting racketeering

   activity. Frank v. D’Ambrosi, 4 F.3d 1378, 1385 (6th Cir. 1993) (explaining “only those acts

   itemized in 18 U.S.C. § 1961(1) can constitute predicate offenses for RICO violations”). Plaintiff

   argues he has plausibly alleged predicate acts of extortion, coercion, blackmail, fraud, obstruction

   of justice, trafficking, mail fraud, and wire fraud. (Doc. 63 at 18–19 (citing Doc. 37 (RICO Case

   Statement); Doc. 46 ¶¶ 395–510).)




          5
             Defendant also argues Plaintiff failed to allege an enterprise, pattern, and injury. (Doc.
   60 at 9–14.) The Court need not address those arguments as Plaintiff’s § 1962(c) claims fails
   based on his failure to allege a pattern. See Moon v. Harrison Piping Supply, 465 F.3d 719, 723
   (6th Cir. 2006).
                                                    12

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 12 of 30 PageID #: 1173
          As an initial matter, several allegations by Plaintiff cannot be predicate acts because they

   are excluded from § 1961(1). First, Plaintiff’s allegations of coercion, perjury, common law fraud,

   and false reports are not included in the list of racketeering activities and, thus, cannot constitute

   predicate offenses. See 18 U.S.C. § 1961(1). Second, Plaintiff’s allegation that Defendants

   “committed obstruction of justice” is not a predicate offense. (See Doc. 46 ¶ 448.) The only

   obstruction offenses included in § 1961(1) are federal offenses involving influence on or injury to

   officers or jurors, obstruction of a criminal investigation, or obstruction of law enforcement

   operations, which Plaintiff’s allegations do not establish. See 18 U.S.C. § 1961(1) (listing only

   violations of 18 U.S.C. § 1503 (prohibiting the influencing or injuring of officers or jurors), 18

   U.S.C. § 1510 (prohibiting obstruction of criminal investigations), and 18 U.S.C. § 1511

   (prohibiting the obstruction of state or local law enforcement) as racketeering activity).

          Accordingly, Plaintiff’s § 1962(c) claim depends on whether his remaining allegations of

   trafficking, witness intimidation, mail and wire fraud, and extortion constitute at least two

   predicate acts.

                          a.      Trafficking

          Trafficking, in violation of 18 U.S.C. § 1590, is recognized as a RICO predicate offense.

   18 U.S.C. § 1961(1). Section 1590 criminalizes trafficking with respect to peonage, slavery,

   involuntary servitude, or forced labor, and requires allegations that the victim was trafficked “for

   labor or services.” 18 U.S.C. § 1590. While the statute does not define “labor or services,” the

   Sixth Circuit has interpreted the phrase in accordance with the words’ ordinary meanings. United

   States v. Callahan, 801 F.3d 606, 620 (6th Cir. 2015). Labor is “expenditure of physical or mental

   effort esp[ecially] when fatiguing, difficult, or compulsory,” and service is “the performance of




                                                    13

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 13 of 30 PageID #: 1174
   work commanded or paid for by another.” Id. (quoting Webster’s New Int’l Dictionary (3d ed.

   1993)).

             Plaintiff maintains Defendants engaged in trafficking by offering Plaintiff unsupervised

   parenting time with N in exchange for $400,000. (Doc. 46 ¶ 462(11).) However, the allegation

   does not establish how the offer involved the peonage, slavery, involuntary servitude, or forced

   labor of N during Plaintiff’s parenting time with N. The Amended Complaint contains no

   allegations as to the labor or services to which N would have been subjected as the victim of the

   purported trafficking. While Plaintiff does allege N would have been required to spend time with

   Plaintiff, he does not allege such time would have required effort or work by N. Thus, the

   allegation of trafficking in violation of 18 U.S.C. § 1590 is not a predicate offense for Plaintiff’s

   RICO claim.

                            b.      Witness Intimidation

             The only recognized predicate act for witness intimidation is the federal offense, 18 U.S.C.

   § 1512. See 18 U.S.C. § 1961(1). Under 18 U.S.C. § 1512(b), it is unlawful to “knowingly use[]

   intimidation, threaten[], or corruptly persuade[] another person, or attempt[] to do so, or engage[]

   in misleading conduct toward another person, with intent to . . . withhold testimony, or withhold a

   record, document, or other object, from an official proceeding.” The definition of “official

   proceeding,” as it appears in the statute, does not include state-court proceedings. See 18 U.S.C.

   § 1515; Park South Assocs. v. Fischbein, 626 F. Supp. 1108, 1113 (S.D.N.Y. 1986) (explaining 18

   U.S.C. § 1512 “does not apply to state court proceedings”). Therefore, to establish a claim under

   § 1512(b), a plaintiff must show an individual “(1) corruptly persuade[d] (2) a witness in an official




                                                     14

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 14 of 30 PageID #: 1175
   federal proceeding (3) with the intent to influence that witness’s testimony.” United States v.

   Burns, 298 F.3d 523, 540 (6th Cir. 2002) (emphasis added).

          Plaintiff’s allegations of witness intimidation involve only state-court proceedings. (See

   Doc. 46 ¶¶ 471–74 (Meares’s threats towards Dr. Brown); id. ¶ 477 (Meares’s intimidation of Dr.

   Hanaway).) Plaintiff’s claims of witness intimidation therefore cannot serve as predicate offenses,

   as § 1512(b) does not apply to witness intimidation in state-court proceedings.

                          c.      Mail and Wire Fraud

          Mail fraud, in violation of 18 U.S.C. § 1341, and wire fraud, in violation of 18 U.S.C.

   § 1343, can be predicate acts of racketeering activity under RICO. 18 U.S.C. § 1961(1). “The

   elements of mail and wire fraud are: (1) a scheme to defraud, and (2) use of the mails, or of an

   interstate electronic communication, respectively, in furtherance of the scheme.” Advocacy Org.

   for Patients & Providers v. Auto Club Ins. Ass’n, 176 F.3d 315, 322 (6th Cir. 1999).

          The first element, a scheme to defraud, requires “[i]ntentional fraud, consisting in

   deception intentionally practiced to induce another to part with property or to surrender some legal

   right, and which accomplishes the end designed.” Riverview Health Inst. LLC v. Med. Mut. of

   Ohio, 601 F.3d 505, 513 (6th Cir. 2010) (alteration omitted) (quoting Bender v. Southland Corp.,

   749 F.2d 1205, 1216 (6th Cir. 1984)). Intentional fraud entails “proof of misrepresentations or

   omissions which were reasonably calculated to deceive persons of ordinary prudence and

   comprehension.” Advocacy Org., 176 F.3d at 322 (quoting Kenty v. Bank One, Columbus, N.A.,

   92 F.3d 384, 389–90 (6th Cir. 1996)).

          The second element addresses the interstate nexus requirement. The interstate nexus for

   mail fraud can be satisfied by use of the Postal Service. United States v. Griffith, 17 F.3d 865, 874

   (6th Cir. 1994) (stating “testimony as to a company’s routine use of the postal service is sufficient



                                                    15

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 15 of 30 PageID #: 1176
   evidence on its own to establish the mailing requirement”); see also United States v. Elliott, 89

   F.3d 1360, 1364 (8th Cir. 1996) (finding “the jurisdictional basis of the mail fraud statute is

   grounded in the Postal Power and therefore necessarily encompasses all items passing through the

   United States mails, even if their passage is purely intrastate”). As to wire fraud, use of electronic

   communication, including e-mail, is sufficient. Advocacy Org., 176 F.3d at 322; see also Grubbs

   v. Sheakley Grp., Inc., 807 F.3d 785, 803 (6th Cir. 2015) (finding “the very act of sending an e-mail

   creates the interstate commerce nexus necessary for federal jurisdiction,” as to federal false

   advertising claim).

          Fraud claims in a complaint also must satisfy the heightened pleading requirements of Rule

   9(b). Fed. R. Civ. P. 9(b). To do so requires a plaintiff to “(1) specify the statements that the

   plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and when the statements

   were made, and (4) explain why the statements were fraudulent.” Frank v. Dana Corp., 547 F.3d

   564, 570 (6th Cir. 2008) (quoting Gupta v. Terra Nitrogen Corp., 10 F. Supp. 2d 879, 883 (N.D.

   Ohio 1998)); see also Bender, 749 F.2d at 1215–16 (affirming dismissal of RICO claim because

   plaintiff failed to allege “the time, place and contents of the misrepresentations” of mail-fraud

   predicate offenses).

          Plaintiff asserts Paragraph 451 of his Amended Complaint includes allegations of mail and

   wire fraud that are predicate acts for his RICO claim. (Doc. 63 at 19.) However, the allegations

   in Paragraph 451 involving Defendants cannot be predicate acts of mail or wire fraud, as they do

   not meet the Rule 9(b) particularity requirement:

                         Plaintiff alleges Meares transmitted fraudulent pleadings, filings, and
                          affidavits on several dates without alleging what fraudulent statements the
                          documents contained. (Doc. 46 ¶ 451(3).)
                         Plaintiff alleges Meares threatened Dr. Brown in an attempt to influence her
                          state-court testimony, but he fails to allege what statements were false or
                          the materiality of those statements. (Id. ¶ 451(6).)

                                                    16

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 16 of 30 PageID #: 1177
                          Plaintiff alleges an email he received from a trial clerk indicated a
                           state-court judge participated in the screening of a petition after he recused
                           himself from the case, but he does not allege what statements in the email
                           were false. (Id. ¶ 451(7).)

            The only allegations of mail or wire fraud that satisfy Rule 9(b) arise from two instances:

   a false child-abuse report filed against Plaintiff, and the offer by Defendants to sell unsupervised

   parenting time with N for money. (See id. ¶¶ 462(2), (5), (6).) Neither constitutes mail or wire

   fraud.

            First, Plaintiff asserts Meares engaged in wire fraud by conspiring with Nelson to file a

   false child-abuse report, which was made in furtherance of a scheme to extort Plaintiff to give up

   his custody claims and pay money for time with N. (Id. ¶ 462(2).) Plaintiff alleges Nelson falsely

   reported N had sustained “a wound, injury, disability or physical or mental condition caused by

   the brutality, abuse, or neglect of” Plaintiff, despite the lack of medical evidence, and Tennessee

   authorities found no evidence of abuse. (Id.)

            Plaintiff’s assertions related to the false child-abuse report do not sufficiently allege either

   element of wire fraud. As to interstate nexus, Plaintiff’s only allegation of the use of wires is that

   Nelson “fil[ed] a false report of child abuse via interstate wires.” (Id. (emphasis added).) This

   allegation is nothing more than a conclusory assertion, which is insufficient to state a claim for

   wire fraud. See Iqbal, 556 U.S. at 678. In addition, the false child-abuse report does not

   demonstrate a scheme to defraud. Plaintiff presumably knew the child-abuse report against him

   was false, so the filing of the report could not have been “reasonably calculated to deceive” him.

   See Riverview Health Inst. LLC, 601 F.3d at 513. In addition, Plaintiff alleges “Tennessee

   authorities found absolutely no evidence of any child abuse,” (Doc. 46 ¶ 462(2)), meaning the

   scheme did not “accomplish[] the end designed.” See Riverview Health, 601 F.3d at 513. Finally,

   even assuming Plaintiff’s other allegations constitute a scheme to defraud, Plaintiff does not allege

                                                      17

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 17 of 30 PageID #: 1178
   the child-abuse report was made in furtherance of the alleged scheme, nor can the Court reasonably

   infer the report was part of a scheme to defraud Plaintiff by extorting money. The false report was

   filed well before Plaintiff alleges the extortion scheme began; it was filed in August 2012, but the

   earliest efforts to extract money from Plaintiff allegedly began in September 2013. Thus, Plaintiff

   has failed to allege the child-abuse report constituted wire fraud, so it cannot constitute a predicate

   act.

          Second, Plaintiff asserts the offer to sell unsupervised parenting time constitutes mail and

   wire fraud. (Doc. 46 ¶¶ 462(5), (6).) In particular, Plaintiff argues a scheme to defraud is pleaded

   based on his allegations that Defendants repeatedly tried to extract money from him, sent his

   counsel documents “to further the extortion,” and communicated with judges regarding the

   underlying case. (Doc. 63 at 19.)

          Plaintiff has alleged the necessary interstate nexus for mail and wire fraud, as the $400,000

   request was mailed via the Postal Service and emailed to Plaintiff’s counsel on August 11, 2016.

   However, Plaintiff has not alleged a scheme to defraud. Plaintiff alleges Defendants intentionally

   defrauded him, as they allegedly knew the requests for money were fraudulent. See Advocacy

   Org., 176 F.3d at 322. And, that intentional fraud induced Plaintiff to both pay money and give

   up his legal rights, namely settling the custody dispute. However, Plaintiff’s claims of mail and

   wire fraud must fail because the scheme, as alleged, did not succeed. Although Plaintiff alleges

   he paid at least $200,000 of the agreed-upon amount, the “deal including the $400,000.00 payment

   fell through.” (Doc. 46 ¶ 43.) As a result, this allegation cannot constitute a scheme to defraud,

   as it did not “accomplish[] the end designed.” Riverview Health, 601 F.3d at 513.

          Further, Plaintiff’s allegations regarding documents sent by Defendants and

   communication with judges also do not state a claim for mail or wire fraud, as they do not meet



                                                     18

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 18 of 30 PageID #: 1179
   Rule 9(b)’s heightened pleading standard. In particular, Plaintiff fails to specify what statements

   were false and explain why the statements were fraudulent. See Frank, 547 F.3d at 570.

          Thus, Plaintiff has failed to allege any predicate acts of either mail or wire fraud.

                          d.      Extortion

          Extortion is included in the definition of racketeering activity. See 18 U.S.C. § 1961(1).

   Under Tennessee law, extortion is defined as follows:

           A person commits extortion who uses coercion upon another person with the intent
           to:

          (1)     Obtain property, services, any advantage or immunity;
          (2)     Restrict unlawfully another’s freedom of action; or
          (3)
                  (A)     Impair any entity, from the free exercise or enjoyment of any right
                          or privilege secured by the Constitution of Tennessee, the United
                          States Constitution or the laws of the state, in an effort to obtain
                          something of value for any entity;
                  (B)     For purposes of this section, “something of value” includes, but is
                          not limited to, a neutrality agreement, card check agreement,
                          recognition, or other objective of a corporate campaign;
                  (C)     For purposes of this section, “corporate campaign” means any
                          organized effort to unlawfully bring pressure on an entity, other than
                          through collective bargaining, or any other activity protected by
                          federal law.

   Tenn. Code Ann. § 39-14-112(a). “Coercion,” as used in the statute, is defined as a “threat,

   however communicated, to (A) commit any offense, (B) wrongfully accuse any person of any

   offense, (C) expose any person to hatred, contempt or ridicule, (D) harm the credit or business

   repute of any person, or (E) take or withhold action as a public servant or cause a public servant

   to take or withhold action.” Tenn. Code Ann. § 39-11-106(a)(4). Under federal law, extortion

   “means the obtaining of property from another, with his consent, induced by wrongful use of actual

   or threatened force, violence, or fear, or under color of official right.” 18 U.S.C. § 1951(b)(2).




                                                    19

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 19 of 30 PageID #: 1180
          Plaintiff argues he alleged extortion under both Tennessee and federal law through his

   allegations that Defendants offered to sell him unsupervised parenting time. (Doc. 63 at 19.) This

   offer was made in a proposed settlement order, as part of negotiations to settle the custody dispute.

   (Doc. 46 ¶¶ 60–61.) Plaintiff does not plausibly allege extortion under Tennessee law, as there are

   no allegations that Defendants threatened to commit an offense, wrongfully accuse someone of an

   offense, expose anyone to hatred, contempt or ridicule, harm anyone’s reputation, or take or

   withhold any action as a public servant or cause a public servant to take or withhold action. See

   Tenn. Code Ann. § 39-11-106(a)(4). Additionally, as to federal extortion, Plaintiff has not

   plausibly alleged the offers involved threats of force, violence, or fear, or the taking of property

   under color of official right. See 18 U.S.C. § 1951(b)(2). Plaintiff’s allegations of the offer to sell

   parenting time are not extortion, and therefore they also are not predicate acts for his RICO claim.

          In sum, Plaintiff has failed to allege any predicate acts of racketeering activity, as required

   to show a pattern. As Plaintiff fails to allege this element of a civil RICO claim, Plaintiff’s RICO

   claim under 18 U.S.C. § 1962(c) will be DISMISSED. The Court turns next to Plaintiff’s claim

   under 18 U.S.C. § 1962(d), alleging a RICO conspiracy.

                  2.      18 U.S.C. § 1962(d)

          Section 1962(d) makes it unlawful for any person to conspire to violate subsections (a)

   through (c) of the RICO statute. 18 U.S.C. § 1962(d). However, a RICO conspiracy claim fails if

   the underlying RICO claims fail. Craighead v. E.F. Hutton & Co., 899 F.2d 485, 495 (6th Cir.

   1990) (holding the “[p]laintiffs’ conspiracy claim cannot stand in light of the dismissal of their

   other RICO counts”). Accordingly, Plaintiff’s RICO conspiracy claim fails based on the Court’s

   dismissal of his underlying RICO claims. See supra § III(E)(1). Thus, the Court will DISMISS

   Plaintiff’s 18 U.S.C. § 1962(d) claim.



                                                     20

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 20 of 30 PageID #: 1181
          E.      42 U.S.C. § 1983 Claim

          To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must set forth “facts that,

   when construed favorably, establish (1) the deprivation of a right secured by the Constitution or

   laws of the United States (2) caused by a person acting under the color of state law.” Sigley v. City

   of Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006) (citing West v. Atkins, 487 U.S. 42, 48

   (1988)). The second element, under the color of state law, “has consistently been treated as the

   same thing as the ‘state action’ requirement under the Fourteenth Amendment.” United States v.

   Price, 383 U.S. 787, 794 n.7 (1996).

          Plaintiff has asserted a § 1983 claim against Defendants, claiming they, in conspiracy with

   various state actors, violated his due process rights and deprived him of his right to

   self-determination of medical providers. (Doc. 46 ¶¶ 511–33.) Defendants argue Plaintiff has

   failed to provide any factual basis that they acted under the color of state law.6 (Doc. 60 at 14–

   16.) In response, Plaintiff asserts the state-action requirement is satisfied because Defendants

   conspired with public officials. (Doc. 63 at 20–21.)

          As an initial matter, it is undisputed that Defendants are private citizens. Section 1983

   claims may be brought against individuals as private citizens, but state action still must be alleged.

   See Wolotsky v. Huhn, 960 F.2d 1331, 1335 (6th Cir. 1992). “The principal inquiry in determining

   whether a private party’s actions constitute ‘state action’ . . . is whether the party’s actions may be

   ‘fairly attributable to the state.’” Id. (quoting Lugar v. Edmonson Oil Co., Inc., 457 U.S. 922, 937

   (1982)).




          6
           Because the state-action element is outcome determinative, the Court need not address
   whether Plaintiff has sufficiently alleged the deprivation of a federal right. See Christy v. Randlett,
   932 F.2d 502, 504 (6th Cir. 1991) (“Absent either element, a section 1983 claim will not lie.”).
                                                     21

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 21 of 30 PageID #: 1182
          Plaintiff argues Defendants’ conduct as private citizens is fairly attributable to the state as

   it amounted to a conspiracy with public officials. “Private persons may be held liable under § 1983

   if they willfully participate in joint action with state agents.” Memphis, Tenn. Area Local, Am.

   Postal Workers Union, AFL-CIO v. City of Memphis, 361 F.3d 898, 905 (6th Cir. 2004); see also

   Cooper v. Parrish, 203 F.3d 937, 952 n.2 (6th Cir. 2000) (“If a private party has conspired with

   state officials to violate constitutional rights, then that party qualifies as a state actor and may be

   held liable pursuant to § 1983 . . . .”). To plead a conspiracy between government officials and

   private actors, a plaintiff must allege “(1) a single plan existed, (2) the conspirators shared a

   conspiratorial objective to deprive the plaintiffs of their constitutional rights, and (3) an overt act

   was committed.” Revis v. Meldrum, 489 F.3d 273, 290 (6th Cir. 2007). However, “[i]t is well-

   settled that conspiracy claims must be [pleaded] with some degree of specificity and that vague

   and conclusive allegations unsupported by material facts will not be sufficient to state such a claim

   under § 1983.” Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987).

          Plaintiff asserts Defendants conspired with three state officials “to secure court orders

   restricting co-parenting between N and [Plaintiff] and to deny [Plaintiff] of his Constitutional

   rights.” (Doc. 63 at 20–21.) First, Plaintiff alleges Judge Humphrey was called as a character

   witness on September 3, 2013, for Nelson’s emergency motion to restrict co-parenting with

   Plaintiff. (Doc. 46 ¶ 557.) Second, Plaintiff alleges Defendants used Judge Brewer7 to secure the

   orders regarding Plaintiff’s parenting time. (Id. ¶ 551.) Finally, Plaintiff alleges Nelson, with




          7
            Plaintiff also asserts Valone had an ex parte phone call with Judge Brewer during the
   state-court dispute. (Doc. 63 at 20.) However, that allegation does not show state action as to
   Defendants because it concerns only Valone, who has been dismissed from this lawsuit. (Docs.
   56, 57.) Even if Defendants also participated in this conduct, the Court already decided this
   allegation was insufficient to establish state action. (See Doc. 56 at 27–29.)
                                                     22

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 22 of 30 PageID #: 1183
   whom Defendants conspired, used her position and state resources to obtain the orders. (Id.

   ¶¶ 548–51.)

          These three allegations do not establish state action based on conspiracy. As a whole,

   Plaintiff has alleged no facts to suggest a single plan, or any plan, existed to deprive Plaintiff of

   his constitutional rights. As to both judges, Plaintiff presents no facts to suggest the judges actually

   conspired in any way with Defendants; instead, he simply states Defendants “conspired” with the

   judges and makes speculative arguments that certain outcomes would not have occurred “[a]bsent

   conspiracy with the Judge.” (See Doc. 46 ¶ 550–554.) The Court need not accept these bare legal

   conclusions as true. See Papasan, 478 U.S. at 286.

          As to Judge Humphrey, while Plaintiff alleges Judge Humphrey was improperly

   subpoenaed, Plaintiff does not allege the improper subpoena violated his constitutional rights, nor

   does he allege Judge Humphrey was aware either of the improper subpoena or of a plan to violate

   Plaintiff’s rights.8 And as to Defendants’ conduct in obtaining that subpoena, private attorneys do

   not become state actors for § 1983 purposes simply by issuing a subpoena. Hahn v. Star Bank,

   190 F.3d 708, 717 (6th Cir. 1999).

          Turning to Judge Brewer and Defendants’ efforts to obtain court orders from him, an

   attorney representing a party does not act under the color of state law merely by bringing or

   defending a matter in a state court. See Dodson, 454 U.S. at 318 (“[A] lawyer representing a client

   is not, by virtue of being an officer of the court, a state actor ‘under color of state law’ within the

   meaning of § 1983.”); Smith v. Hilltop Basic Res., Inc., 99 F. App’x 644, 646 (6th Cir. 2004)



          8
             Plaintiff twice alleges Judge Humphrey testified regarding an emergency motion after he
   was not properly subpoenaed. (Id. ¶¶ 91, 557.) However, it is unclear whether these allegations
   are that a subpoena was improperly issued or that no subpoena was issued. Taking all inferences
   in favor of Plaintiff, the Court assumes Plaintiff’s allegation is that a subpoena was improperly
   issued for Judge Humphrey’s testimony.
                                                     23

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 23 of 30 PageID #: 1184
   (quoting Hoai v. Vo, 935 F.2d 308, 313 (D.C. Cir. 1991) (“[M]ere recourse to state or local court

   procedures does not by itself constitute ‘joint activity’ with the state sufficient to subject a private

   party to liability under section 1983 . . . .”)). As a result, Plaintiff’s broad allegations regarding

   how Defendants obtained a court order from Judge Brewer do not allege state action.

           Finally, regarding Nelson, the Court already rejected the argument that Nelson’s use of

   state resources established state action. (See Doc. 56 at 29–30.)

           In sum, Plaintiff has failed to allege state action based on a conspiracy between Defendants

   and state officials. Plaintiff therefore has failed to demonstrate Defendants engaged in conduct

   under the color of state law and, as a result, fails to state a claim for relief under § 1983.

   Accordingly, Plaintiff’s § 1983 claim will be DISMISSED.

           G.      42 U.S.C. § 1985 Claims

           Section 1985 prohibits conspiracies to deprive persons of certain civil rights on account of

   their membership in a protected class. See 42 U.S.C. § 1985. Plaintiff has asserted a violation of

   both clauses of 42 U.S.C. §§ 1985(2) and a violation of 42 U.S.C. § 1985(3). (Doc. 46 ¶¶ 534–

   45.)

           The first clause of § 1985(2) “prohibits conspiracies to influence parties, witnesses, or

   jurors in federal court proceedings.” Fox v. Mich. State Police Dep’t, 173 F. App’x 372, 376 (6th

   Cir. 2006) (emphasis added). Plaintiff alleges a conspiracy only as to state-court proceedings, so

   the first clause of § 1985(2) cannot apply.

           The second clause of § 1985(2) and § 1985(3) share a common element: a racial or

   otherwise class-based discriminatory animus. See id. Specifically,

           [u]nder both the second clause of § 1985(2), which prohibits conspiracies to
           interfere with due process in state courts with the intent to deprive persons of their
           equal protection rights, and § 1985(3), which prohibits conspiracies to deprive
           persons of their equal protection rights, a plaintiff must allege that there was “some

                                                     24

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 24 of 30 PageID #: 1185
          racial, or perhaps otherwise class-based, invidiously discriminatory animus behind
          the conspirators’ action.”

   Id. (quoting Kush v. Rutledge, 460 U.S. 719, 726 (1983)). At no point does Plaintiff allege

   Defendants’ actions were based on racial animus, were class-based, or even that Plaintiff is a

   member of a protected class.

          Plaintiff has failed to state a claim under either § 1985(2) or § 1985(3), so the Court will

   DISMISS Plaintiff’s § 1985 claims.

          H.      Tortious Interference and Attempted Interference with Parental Rights

          Both the United States and Tennessee Constitutions encompass a fundamental right for

   parents to the care, custody, and control of their children. See Hawk v. Hawk, 855 S.W.2d 573,

   579 (Tenn. 1993) (holding “parental rights constitute a fundamental liberty under . . . the

   Tennessee Constitution”); see also Pierce v. Soc’y of the Sisters of the Holy Names of Jesus and

   Mary, 268 U.S. 510, 534–35 (1925) (recognizing “liberty of parents and guardians to direct the

   upbringing and education of children under their control” under the U.S. Constitution). This right,

   however, is protected only from “unwarranted state intervention.” Hawk, 855 S.W.2d at 579

   (emphasis added). As a result, to state a claim for tortious interference with parental rights, a

   plaintiff must allege state action. See Alston v. Advanced Brands & Imp. Co., 494 F.3d 562, 565

   (6th Cir. 2007) (highlighting district court’s notation that it was unaware of any legal authority

   supporting an interference-with-parental-rights claim based on private parties attempting to

   influence the plaintiffs’ children).

          Defendants contend Plaintiff has not alleged state action. (Doc. 60 at 16–17.) Plaintiff

   responds that state action is not required for this tort and, even if required, he did allege it. (Doc.

   63 at 2–4.)




                                                     25

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 25 of 30 PageID #: 1186
          To begin, the Court cannot accept Plaintiff’s argument that state action is not required. See

   Hawk, 855 S.W.2d at 579; Alston, 494 F.3d at 565. Next, Plaintiff cites Paragraphs 90 to 96 and

   557 to 558 of his Amended Complaint to argue he pleaded state action. (Doc. 63 at 2–4.) These

   paragraphs generally concern two allegations.

          First, Plaintiff alleges Judge Humphrey testified without being properly subpoenaed. (Doc.

   46 ¶¶ 91, 557–558.) However, Plaintiff does not allege the advice or testimony occurred in Judge

   Humphrey’s capacity as a state official. In addition, there is no allegation that Judge Humphrey’s

   actions actually caused state interference with Plaintiff’s right to parent.       Thus, Plaintiff’s

   allegations regarding Judge Humphrey do not establish state action.

          Second, Plaintiff alleges Defendants used Judge Humphrey and Judge Brewer “to secure

   court orders to restrict co-parenting between N and Plaintiff.” (Doc. 46 ¶ 558; see also id. ¶¶ 90–

   96.) Plaintiff, however, fails to allege these orders were unwarranted. See Hawk, 855 S.W.2d at

   579. “Unwarranted” means “lacking adequate or official support.” Unwarranted, Webster’s New

   Int’l Dictionary (3d ed. 1993). Plaintiff argues he has alleged the orders were unwarranted (see

   Doc. 63 at 4 (citing Doc. 46 ¶¶ 16–19, 40–41, 70, 84, 109, 557–58)), but none of these paragraphs

   actually does so.

          To begin, Plaintiff alleges “Defendants do not really believe supervised co-parenting

   between [Plaintiff] and his son is necessary to protect N or in his best interests.” (Doc. 46 ¶ 109.)

   Defendants’ belief regarding parenting time does not establish whether the state court’s order

   restricting parenting time was without support, however. Next, Plaintiff alleges he agreed to pay

   Defendants $400,000 in exchange for unsupervised parenting time. An allegation of willingness

   to exchange parenting time for money is not an allegation an order lacked adequate or official

   support. Stated differently, the state-court orders still may have had some basis in fact despite the



                                                    26

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 26 of 30 PageID #: 1187
   ongoing negotiations. Finally, Plaintiff alleges he and N had some unsupervised parenting time

   shortly after the deal was negotiated with Defendants. Likewise, an allegation that Plaintiff had

   unsupervised parenting time is not an allegation that the court’s actions later on were without

   support. As Plaintiff has failed to allege that the court orders were unwarranted, he has failed to

   show unwarranted state action as to his parental rights.

          Plaintiff therefore cannot establish a claim for tortious interference with his parental rights.

   Accordingly, the Court will DISMISS Plaintiff’s claims for tortious interference and attempted

   interference with parental rights.

          The Court has now addressed and dismissed all of Plaintiff’s federal claims, so Plaintiff’s

   only remaining claims are ones under Tennessee law.

          I.      State-Law Claims

          Plaintiff’s only remaining claims are state-law claims.9 Plaintiff’s claims were brought

   pursuant to 28 U.S.C. §§ 1331 and 1367. (Doc. 46.) As there is no diversity of citizenship between

   the parties, (id.), the Court has subject matter jurisdiction over Plaintiff’s state-law claims only if

   supplemental jurisdiction exists. See 28 U.S.C. § 1367(a). Supplemental jurisdiction exists if a

   claim “form[s] part of the same case or controversy under Article III of the United States

   Constitution” as the claim over which the Court has original jurisdiction. Id. “Claims form part

   of the same case or controversy when they ‘derive from a common nucleus of operative facts.’”




          9
             Plaintiff’s state-law claims include: (1) extortion, attempted extortion, and conspiracy to
   commit extortion (Doc. 46 ¶¶ 319–26); (2) blackmail and conspiracy to commit blackmail (id.
   ¶¶ 389–94); (3) coercion, duress, or undue influence (id. ¶¶ 356–58); (4) intentional infliction of
   emotional distress (id. ¶¶ 327–41); (5) abuse of process and conspiracy to commit abuse of process
   (id. ¶¶ 359–81); (6) fraud and conspiracy to commit fraud (id. ¶¶ 382–88); and (7) civil conspiracy
   (id. ¶¶ 348–55).
                                                     27

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 27 of 30 PageID #: 1188
   Blakely v. United States, 276 F.3d 853, 861 (6th Cir. 2002) (quoting Ahearn v. Charter Twp. of

   Bloomfield, 100 F.3d 451, 454–55 (6th Cir. 1996)).

          Plaintiff’s state-law claims derive from a common nucleus of operative facts as Plaintiff’s

   jurisdiction-invoking claims, but even if a claim satisfies this prerequisite, the exercise of

   supplemental jurisdiction is discretionary. A district court may decline to exercise supplemental

   jurisdiction over a claim in the following circumstances:

          (1)     the claim raises a novel or complex issue of State law,
          (2)     the claim substantially predominates over the claim or claims over which
                  the district court has original jurisdiction,
          (3)     the district court has dismissed all claims over which it has original
                  jurisdiction, or
          (4)     in exceptional circumstances, there are other compelling reasons for
                  declining jurisdiction.

   28 U.S.C. § 1367(c). In deciding whether to exercise supplemental jurisdiction over a claim, a

   district court should weigh “the values of judicial economy, convenience, fairness, and comity.”

   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988).

          The third rationale of § 1367(c) applies here because the Court has dismissed all of

   Plaintiff’s claims against Defendants over which it had original jurisdiction. See supra §§ III(D)–

   (H). When all federal claims have been dismissed, the preferred disposition of state-law claims is

   dismissal, or, where a case has come into federal court on removal, remand to state court. Gamel

   v. City of Cincinnati, 625 F.3d 949, 952 (6th Cir. 2010). A federal district court should only

   exercise its discretion to retain supplemental jurisdiction after dismissing federal claims under

   limited circumstances, which frequently involve some degree of forum manipulation.             See

   Carnegie-Mellon Univ., 484 U.S. at 357. There is neither an indication of manipulative tactics nor




                                                   28

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 28 of 30 PageID #: 1189
   another compelling reason for the Court to exercise supplemental jurisdiction over Plaintiff’s

   state-law claims.

          The Court declines to exercise subject matter jurisdiction over Plaintiff’s remaining

   state-law claims, so those claims will be DISMISSED. As a result, Plaintiff has no claims

   remaining against Defendants or in this lawsuit.

          J.      Plaintiff’s Request to Amend

          In Plaintiff’s response, he argues that the Court should allow him to amend his claims,

   rather than dismiss them. (Doc. 63 at 17.) Under Rule 15 of the Federal Rules of Civil Procedure,

   parties have a right to amend a pleading within twenty-one days of service of the pleading or

   twenty-one days after service of a responsive pleading or Rule 12(b) motion. Fed. R. Civ. P. 15(a).

   Beyond those twenty-one days, parties do not have an absolute right to amend a pleading. See

   Fed. R. Civ. P. 15(a)(2). Rather, the decision to permit a party to amend a pleading is in the Court’s

   discretion, and leave to amend should be “freely give[n] . . . when justice so requires.” Id. The

   Court may deny leave to amend where there is “undue delay, bad faith or dilatory motive on the

   part of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

   prejudice to the opposing party by virtue of allowance of the amendment, [or] futility of the

   amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962).

          The Court concludes Plaintiff should not be given leave to amend any of his allegations.

   Plaintiff already was given an opportunity to amend his complaint (see Doc. 45) and to provide a

   more definite statement as to his civil RICO claim (Doc. 34). The Court also finds Defendants

   would be subject to undue prejudice if Plaintiff were permitted to amend his complaint once again.

   When Plaintiff was first granted the opportunity to amend his complaint, only Nelson had filed an

   answer, and the other Defendants consented to the amendment. (See Doc. 41.) At the time of



                                                    29

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 29 of 30 PageID #: 1190
   Plaintiff’s second request to amend, Nelson and Valone have been dismissed, and Defendants have

   moved for a judgment on the pleadings. To allow Plaintiff to amend would prejudice Defendants

   as they would, once again, be required to evaluate Plaintiff’s claims against them and either file

   an answer or motion under Rule 12. Thus, the Court declines to provide Plaintiff with another

   opportunity to amend his complaint.

   IV.    CONCLUSION

          For the foregoing reasons, the Court will GRANT Defendants’ motion for a judgment on

   the pleadings (Doc. 59) and DISMISS Plaintiff’s claims against Defendants. As Plaintiff has no

   claims remaining, the Court will DISMISS this action WITH PREJUDICE.

          AN APPROPRIATE ORDER WILL ENTER.

                                                       /s/
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




                                                  30

Case 3:19-cv-00185-CLC-DCP Document 65 Filed 07/27/21 Page 30 of 30 PageID #: 1191
